IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 96-30380
                          Conference Calendar



ROBERT DALE HICKS,

                                           Plaintiff-Appellant,


versus

W. DALE FRIEDERICHSEN,
Assistant District Attorney;
JOHN M. MAMOULIDES, District
Attorney; Wallace C. LEBRUN;
EDWIN EDWARDS,

                                           Defendants-Appellees.


                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 96-CV-794-I
                         - - - - - - - - - -
                           October 24, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Robert Dale Hicks, Louisiana state prisoner # 95488, argues

that the district court abused its discretion in dismissing his

complaint as frivolous.

     We have reviewed the record, the opinion of the district

court, and the briefs, and affirm the dismissal of the complaint

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-30380
                                - 2 -

as frivolous substantially for the reasons adopted by the

district court.   See Hicks v. Friederichsen, No. 96-CV-794-I

(E.D. La. Mar. 28, 1996).

     AFFIRMED.